oS OC SN DH HW BF WH HB Bw

-P NY BY NN NY NRO Be Oe Be ee eB BR YW DW
Nn VF Yew NS F SD 0 we IA DA RO NH fF GS

Case 2:18-cv-01876-RSL Document 85 Filed 08/28/19 Page 1 of 2

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DANIEL MORRIS, as Personal Representative of NO. 2:18-cv-01876-RSL
the Estate of WILLIAM A. MORRIS,

Plaintiff, STIPULATION AND ORDER OF
DISMISSAL WITHOUT PREJUDICE OF
Vv. DEFENDANT LOCKHEED SHIPBUILDING
COMPANY

LOCKHEED SHIPBUILDING COMPANY, et al.,
(CLERK’S ACTION REQUIRED)

Defendants

 

 

IT IS HEREBY STIPULATED by and between Plaintiff and Defendant Lockheed
Shipbuilding Company (“Lockheed Shipbuilding”), that Lockheed Shipbuilding be dismissed,
without prejudice, and without fees, costs or expenses to either party, reserving to Plaintiff all of
Plaintiff's claims against all other parties. The parties also agree that this order may be presented
to the Court for entry without further notice of presentation.

DATED this 28th day of August, 2019.

 

 

BERGMAN DRAPER OSLUND OGDEN MURPHY WALLACE, P.L.L.C.
UDO, PLLC
By _s/Glenn S. Draper By s/ Jeffrey D. Dunbar
Glenn S. Draper, WSBA #24419 Jeffrey D. Dunbar, WSBA #26339
Bergman Draper Oslund Udo, PLLC Ogden Murphy Wallace, P.L.L.C.
Email: glenn@bergmanlegal.com E-mail: jdunbar(@omwlaw.com
Attorneys for Defendant Lockheed Shipbuilding
Attorneys for Plaintiffs Company

 

{JDD2001729.DOCX;1/12060.000058/ } N MURPHY L
STIPULATION AND ORDER OF DISMISSAL OsPEM Wan hve. See sa c.

WITHOUT PREJUDICE OF DEFENDANT Seattle, Washington 98164-2008
LOCKHEED SHIPBUILDING COMPANY - 1 Tel: 206.447.7000/Fax: 206.447.0215
-& WwW bv

co CO NN DN WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01876-RSL Document 85 Filed 08/28/19 Page 2 of 2

ORDER
THIS MATTER, having come before this Court upon the foregoing stipulation, and the

Court being fully advised on this matter:

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that all of the
Plaintiff's claims against defendant Lockheed Shipbuilding are hereby dismissed without
prejudice and without costs to either party, reserving to Plaintiff his claims against all other

parties.

DONE this zh

day of August, 2019.

fis § Cabaeke

ROBERT S. LASNIK,
United States District Judge

 

{JDD2001729.DOCX;1/12060.000058/ }
STIPULATION AND ORDER OF DISMISSAL oon EAL HY WALLACE, P.L.LC.
ifth Avenue, Suite 3500

WITHOUT PREJUDICE OF DEFENDANT Seattle, Washington 98164-2008
LOCKHEED SHIPBUILDING COMPANY - 2 Tel: 206.447.7000/Fax: 206.447.0215

 
